DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawachi (JP2011235425A).
	Regarding claim 1, Kawachi (JP2011235425A) discloses a polishing pad (polishing pad 10) having a disk-shaped substrate (104) (Fig. 1) and a polishing layer (the polishing pad 10) of which an upper surface side is adhered to the substrate (104) (Fig. 1), wherein
the polishing layer (polishing pad 10) includes a plurality of through-holes (slurry supply holes 14) (Figs. 1, 2d) which are formed to penetrate the polishing layer (polishing pad 10) vertically (Fig. 1) and which are supplied with a polishing liquid (slurry) [Kawachi; Abstract], and a plurality of grooves (grooves 16) which are formed on a lower surface side of the polishing layer (polishing pad 10) and which are connected to the through-holes (14b),
the plurality of through-holes (holes 14b) are formed such as to surround a center of the polishing layer (polishing pad 10) (Fig. 4d), and
the plurality of grooves (16) are formed radially from the plurality of through-holes toward an outer periphery of the polishing layer (polishing pad 10) (Fig. 4d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi (JP2011235425A) in view of Shiho (US-2005/0260929).
	Regarding claim 2, Kawachi discloses the polishing pad according to claim 1, but fails to disclose a plurality of concentric circular grooves connected to the grooves are formed in a region on the lower surface side of the polishing pad which region is located on the outer periphery side of the polishing pad as compared to the plurality of through-holes.
	However, Shiho (US-2005/0260929) teaches a plurality of concentric circular grooves (3) connected to [annular] grooves (2) in a region on a [polishing] surface of a polishing pad (polishing pad 1) which region is located on the outer periphery side of the polishing pad (Fig. 1).  The annular grooves 2 of Shiho are meant to distribute the slurry radially while the concentric grooves 3 are meant to distribute the slurry around the surface of the polishing pad, thus enabling a more equal distribution of slurry across the entirety of the face of the polishing pad, thus improving polishing rate and polishing result [Shiho; paragraph 0003].  Therefore, it would have been obvious to modify the face of the polishing pad of Kawachi with circumferential grooves as taught by Shiho, in both the regions located on the inner and outer periphery side of the polishing pad as compared to the plurality of through-holes, in order to equally divide the slurry among the various portions of the polishing pad.  
Regarding claim 3, Kawachi discloses the polishing pad according to claim 1, wherein the grooves (16) are connected to the through-holes (14b), but fails to disclose the grooves are formed such as not to reach the outer periphery of the polishing layer. 
	However, Shiho (US-2005/0260929) teaches grooves (annular grooves 2) formed such as not to reach the outer periphery of the polishing layer (polishing pad 1) (Fig. 6).  Since Shio teaches that having the grooves not reach the outer periphery layer is an obvious alternative to one that has grooves that does reach/exceeds the outer periphery layer (Figs. 1-5), it therefore would have been obvious to one of ordinary skill in the art to modify the grooves of a pad such as Kawchi’s with grooves as taught by Figure 6 of Shiho, where the grooves do not reach the outer periphery, in order to not allow the slurry distributing grooves to lose as much slurry to the outer periphery.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-2017/0047237 and WO2005023487 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOEL D CRANDALL/Examiner, Art Unit 3723